DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones US 5,755,697.
	Regarding Claim 1, Jones discloses a dilator (Fig 1) comprising: 
a hollow shaft (#10) having an outer diameter that increases from a distal end (lower end of #10) of the hollow shaft toward a proximal end (upper end of #10) of the hollow shaft (as seen in Fig 1); 
a protruding portion (#12) that is provided on an outer periphery of the hollow shaft, and that extends along the outer periphery of the hollow shaft in a spiral pattern along a lengthwise axis direction of the hollow shaft (Fig 1); and 
a covering layer (“coated” Col 5 lines 48-53) that covers at least a portion of an outer peripheral surface of the hollow shaft (Col 5 lines 48-53), wherein: 
the protruding portion has gaps between adjacent parts of the protruding portion along the lengthwise axis direction (Fig 1, gaps between threads), the covering layer covers a part of the outer peripheral surface of the hollow shaft that is located in the gaps (Col 5 lines 48-53, coating is applied to the shaft except to the protruding portion), and an outermost portion of the protruding portion in a radial direction of the hollow shaft is exposed (Col 5 lines 48-53 coating is applied to the shaft except to the protruding portion thus leaving the outermost portion of the protruding portion exposed). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hart US 2004/0143237 in view of Shelton US 2010/0261970 and Washizuka US 5,423,848.
Regarding Claim 1, Hart discloses a dilator (Fig 18) comprising: 
a hollow shaft (#143, paragraph 80); 
a protruding portion (#101) that is provided on an outer periphery of the hollow shaft, and that extends along the outer periphery of the hollow shaft in a spiral pattern along a lengthwise axis direction of the hollow shaft (Fig 18, 20),
wherein: the protruding portion has gaps (gaps or space between threads, Fig 18) between adjacent parts of the protruding portion along the lengthwise axis direction (Fig 18),  and an outermost portion of the protruding portion in a radial direction of the hollow shaft is exposed (Fig 18, where the protruding portion is a separate component placed onto the shaft,  Fig 20 shows the protruding portion in isolation, paragraph 73, the protruding portion can rotate relative to the shaft).
Hart discloses the shaft is generally cylindrical (Fig 18) where the protruding portion is a separate component placed onto the shaft (Fig 20 shows the protruding portion in isolation, Fig 18, paragraph 73, the protruding portion can rotate relative to the shaft) but does not disclose the shaft having an outer diameter that increases from a distal end of the hollow shaft toward a proximal end of the hollow shaft, and a covering layer that covers at least a portion of an outer peripheral surface of the hollow shaft, the covering layer covers a part of the outer peripheral surface of the hollow shaft that is located in the gaps.
Shelton discloses a hollow cylindrical shaft (#6, Fig 2) that can also have an alternative shape (Fig 6-7), a protruding portion (#6’’) that is provided on an outer periphery of the hollow shaft, and that extends along the outer periphery of the hollow shaft in a spiral pattern along a lengthwise axis direction of the hollow shaft  (paragraph 60, Fig 7a), the shaft (Fig 6-7a) has an outer diameter that increases from a distal end (lower end of #6’) of the hollow shaft toward a proximal end (upper end of #6) of the hollow shaft to allow stretching of the tissue when inserted (Fig 5, 7a, paragraph 60). It is noted that the protruding portion also follows the diameter of the shaft (Fig 7a). 
Washizuka discloses a hollow shaft (#5, Fig 32, 36) made up of a coil (#91 see Fig 36 where the shaft is made up of coil #91), a covering layer (#93, Fig 36) that covers at least a portion of an outer peripheral surface of the hollow shaft (Col 11 lines 55-60, Fig 36), where the shaft is made up of a coil allows it to have a higher strength as compared to other shafts formed of soft material (Col 11 lines  40-45) and the covering layer provides a waterproof layer (Col 11 lines 55-60).
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the shaft of Hart to have an outer diameter that increases from a distal end of the hollow shaft toward a proximal end of the hollow shaft in view of Shelton above because this allows stretching of the tissue when inserted therein. It is noted that with the modification, the protruding portion would also match the shape of the shaft. 
It would have also been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the shaft of Hart as modified to also be in the form of a coil with a covering layer in view of Washizuka above because this allows the shaft to have a higher strength as compared to other shafts formed of soft material and the covering layer provides a waterproof layer. It is noted that with the combination, the covering layer covers a part of the outer peripheral surface of the hollow shaft that is located in the gaps since the protruding portion is a separate component that is placed over the shaft and covering layer and thus the covering layer would also be in the gaps. 
Regarding Claim 2, Hart as modified discloses the protruding portion makes contact with the outer peripheral surface of the hollow shaft (as discussed above in the modification, paragraph 73 in Hart, the protruding portion is a separate component placed over the shaft and covering layer), and the covering layer is located between adjacent parts of the protruding portion (as discussed in the modification above, the protruding portion is placed over the shaft and covering layer and thus the covering layer is in the gaps), and makes contact with an outer peripheral surface of the protruding portion (Fig 18 in Hart where with the modification, the protruding portion is placed onto and pressed against the shaft and covering layer and thus the covering layer contacts an outer peripheral surface of the protruding portion).  

Regarding Claim 3, Hart as modified discloses the covering layer covers the outer peripheral surface of the hollow shaft (as discussed in the modification above, Fig 36 in Washizuka), and the protruding portion is provided on the covering layer (as discussed above in the modification, paragraph 73 in Hart, the protruding portion is a separate component placed over the shaft and covering layer). 

Regarding Claim 4, Hart as modified discloses the hollow shaft comprises a first coil (#91 Washizuka as discussed in the medication above) , in which one or more wires are wound into a hollow shape (Fig 32, 36 in Washizuka), and the protruding portion comprises a second coil (#102 om Hart, Fig 18, 20), in which one or more wires are wound around the outer peripheral surface of the hollow shaft (Fig 18 in Hart, as discussed above in the modification, paragraph 73 in Hart, the protruding portion is a separate component placed over the shaft and covering layer).

Conclusion
The prior art made of record and relied upon is considered pertinent to the applicant's disclosure. See PTO-892 for art cited of interest of other similar devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN CHRISTOPHER L MERENE whose telephone number is (571)270-5032.  The examiner can normally be reached on Mon-Fri 8:30 am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/JAN CHRISTOPHER L MERENE/           Primary Examiner, Art Unit 3773